NO. 07-08-0343-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL B

                                SEPTEMBER 4, 2009
                          ______________________________

                                  LUDWIG CANALES,

                                                               Appellant

                                             v.

                                THE STATE OF TEXAS,

                                                      Appellee
                        _________________________________

            FROM THE 137TH DISTRICT COURT OF LUBBOCK COUNTY;

              NO. 2006-414,494; HON. CECIL G. PURYEAR, PRESIDING
                       _______________________________

                                     Dismissal
                          ______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       Ludwig Canales appeals from an order denying his motion for bail pending appeal.

We dismiss the appeal as moot.

       Appellant appealed his convictions for aggravated assault with a deadly weapon.

As a result of filing appeals from his convictions, he requested that the trial court set an

appeal bond which the trial court denied. Appellant, further, appealed from that decision.

Subsequently, in Cause Number 07-08-0295-CR issued on May 29, 2009, we reversed
appellant’s convictions. The State filed a petition for discretionary review and appellant

requested that the Court of Criminal Appeals set reasonable bail pending the outcome of

the appeal. On August 28, 2009, we received an order from the Court of Criminal Appeals

wherein the court granted appellant bail pending the final determination of his appeal in the

above referenced trial court cause number.

       Accordingly, we dismiss the appeal as moot.



                                                 Brian Quinn
                                                 Chief Justice

Do not publish.




                                             2